Case 1:19-cv-09466-AT Document 43 Filed 09

 

 

USDC SDNY

DOCUMENT

ELECTRONICALLY FILED
William Cafaro, Esq. FICES OF DOC #: a
Partner DATE FILED: 9/24/2020
ADMITTED IN NY, CA, MD & TX A CAFAR(‘
Email: beafaro@cafaroesg.com dkssente Bee ane cence
Amit Kumar, Esq. 108 West 39" Street, Suite 602 Matthew S. Blum, Esq.
Managing Attorney New York, New York 10018 Of Counsel
ADMITTED IN NY & NJ Telephone: 212.583.7400 ADMITTED IN NY
Email: akumar@cafaroesq.com Facsimile: 212.583.7401 Email: mblum@cafaroesg.com

www. cajaroesg.com

Andrew S. Buzin, Esq.

Of Counsel
ADMITTED IN NY, FL & DC

September 23, 2020
Via ECF and Electronic Mail
Hon. Analisa Torres, U.S.D.J
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 15D
New York, NY 10007
Torres NYSDChambers@nysd.uscourts. gov

Re: Osborne, et ano v. Iowa Sports Management, Inc., et al
Case No.: 19-cv-09466
Your Honor,

This office represents the Plaintiffs, Bruce Osborne and Allen Sneed in their employment
discrimination claims against the Defendants. We write, with the consent of Defendants’ counsel,
to request an extension of time to re-open this matter from September 26, 2020 until October 26,
2020. No previous requests for an extension of this deadline have been requested. We are requesting
this extension of time because the parties are still in the process of negotiating the terms of the
settlement agreement. If the Parties are unable to come to terms, the Plaintiffs will need to reopen
the action in order prosecute Plaintiffs’ rights. Given this, we believe an extension of is warranted.

GRANTED. The deadline to reopen the case is EXTENDED to
October 26, 2020.

SO ORDERED.

Dated: September 24, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
